[img1.gif]


 

August 8, 2007

 

Mr. Roger Leddington

774 Mays Blvd. #10-540

Incline Village, NV 89451

USA

 

Dear Roger,

 

I am pleased to extend this opportunity to join Remedent, Inc. (the “Company”)
as Vice-President reporting to the Company’s C.E.O. and/or Chairman. I will
review the job description with you under separate cover. We are looking forward
to you joining our team, and believe this will be a mutually beneficial
opportunity and you will have a positive impact on our future.

 

Your annual salary will be $150,000. On the date you commence employment with
the Company (the “Effective Date”), you will be granted 100,000 options under
the Company’s 2004 Incentive and Nonstatutory Stock Option Plan. The options
will be priced at the Company’ share price at the close of business on the
Effective Date. One third of the options shall vest on the first, second, and
third anniversary of the Effective Date resulting in one hundred percent (100%)
vesting at the end of the third full year of employment with the Company.
Payroll is biweekly, paid every other Friday. You will be eligible for an annual
performance and salary review. Your employment with the Company is “at-will” and
can be terminated with or without cause and with or without notice at any time
by you or the Company.

 

You will accrue three (3) weeks of vacation a year for each of your first two
(2) years of employment, following your second year you will accrue at a rate of
four (4) weeks of vacation per year. You will be entitled to participate in the
Company’s medical, dental, long term disability, vision, short term disability
and life insurance programs that may be available to its employees on the first
of the month following thirty (30) days of employment.

 

Employment with the Company is contingent upon satisfactory completion and
verification of employment history, reference, background, social security
checks, W2 earnings verification and the execution of a Confidentiality and
Non-Solicitation Agreement.

 

As verbally agreed your start date will be determined at a later date. I am
looking forward to receiving a positive response to our offer. Please sign below
and return this letter to me by Wednesday, August 9, 2007 (fax to +32 9 321 70
90); if this letter is not returned by this date this offer of employment is
void. Should you have any questions, please feel free to contact me at +32 9 321
70 80.

 

Sincerely,

 

Guy De Vreese

Chairman of the Board

 

/s/ Roger Leddington

August 8, 2007

Roger Leddington

Date

 

 